DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 13, the terms “the pair of rotatable handle members” and “the corresponding locking members” lack antecedent basis in the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12, 14-17, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (20200017277) in view of Sullivan (20180009576) & Tanimoto (20030157284).  
Regarding claims 1 & 15, Moon teach(es) the structure substantially as claimed, including an insulating apparatus (10, 20) comprising a base portion (113b, 114b) comprising a first base wall (113b) and a second base wall (114b) spaced apart from the first base wall to form a first gap having a first insulation volume (i.e., space between 113b & 114b); a side portion (113a, 114a) comprising a first side wall (113a) and a second side wall (114a) spaced apart from the first side wall to form a second gap having a second insulation volume (i.e., space between 113a & 114a); an upper portion (20) comprising a first upper wall (211) and a second upper wall (212) spaced apart from the first upper wall to form a third gap having a third insulation volume (i.e., space between 211 & 212); and a plurality of hinge members (30) movably coupling the upper portion to the side portion (Figs. 6-7), wherein the base portion, the side portion, and the upper portion collectively define an interior volume (111) of the insulating apparatus, wherein the first & second base, side, & upper walls are plastic (par. 42 & 44), and wherein insulation (115, 213) is positioned in the first insulation volume, the second insulation volume, and the third insulation volume (Fig. 3).  Moon fail(s) to teach walls made of stainless steel or aluminum; and insulation made of wool batting.  However, Sullivan teaches making a first (i.e., outer) wall from stainless steel, and a second (i.e., inner) wall from aluminum (par. 57 & Fig. 2).  It would have been obvious to one of ordinary skill in the art to make the first walls of Moon from stainless steel, as taught by Sullivan, in order to increase durability and provide corrosion resistance; and to make the second walls of Moon from aluminum, as taught by Sullivan, in order to reduce weight and provide corrosion resistance.  Additionally, Tanimoto teaches insulation (2 - par. 40) comprising wool batting (par. 119, 128, 131) positioned in an insulation volume (i.e., space within 3).  It would have been obvious to one of ordinary skill in the art to substitute wool batting, as taught by Tanimoto, for the insulation of Moon, in order to reduce weight and heat transfer, and because such outcomes would have been a predictable result of such a substitution of one known insulation means for another.  
Regarding claims 2-4 & 15-17, Tanimoto teaches a density of the wool batting that is 0.025 g/cm3 (par. 119, 128, 131), which is less than 0.05 g/cm3, 0.04 g/cm3, & 0.03 g/cm3.   
Regarding claims 5-7 & 15-17, Moon teaches an insulating apparatus (10, 20) having an unspecified first ratio between an interior volume (111) and a total volume of the first (i.e., space between 113b & 114b), second (i.e., space between 113a & 114a), and third (i.e., space between 211 & 212) insulation volumes.  However, altering the size and shape of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify the insulating apparatus of Moon as modified, by resizing and reshaping the insulating apparatus to have a first ratio of 1.65:1, depending on the desired needs of the person constructing the insulating apparatus (e.g., intended use of the insulating apparatus, aesthetic considerations, compactness, ease of manufacture, etc.).  Hence, Moon as modified would teach an insulating apparatus wherein a ratio of the interior volume to the total volume of the first, second, and third insulation volumes is 1.65:1, which is between 0.75:1 and 2:1, 1.5:1 and 1.75:1, & 1.6:1 and 1.7:1.  
Regarding claims 12 & 20, Moon teaches a pair of rotatable handle members (41)1 coupled to the side portion or upper portion, the rotatable handle members being configured to rotate and engage (implied by Fig. 8) with a corresponding locking members (42) on the other one of the side or upper portion.  
Regarding claim 14, Moon teaches a first base wall (113b) and a first side wall (113a) that are integrally formed as a single, watertight vessel (Fig. 11).  
Claims 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (20200017277), Sullivan (20180009576) & Tanimoto (20030157284) in view of Scally (20160135559).  Moon as modified teach(es) the structure substantially as claimed, including an upper portion (20) moveable from a closed position (Fig. 6) to an open position (Fig. 7) via a plurality of hinge members (30); but fail(s) to teach hinge members capable of keeping a top surface of the upper portion generally horizontal during opening and closing.  However, Scally teaches a plurality of hinge members (21) that configured to maintain a generally horizontal orientation (par. 17-18) of a top surface of an upper portion (20) as it moves from a closed position (Fig. 2) to an open position (Figs. 1a-1b).  It would have been obvious to one of ordinary skill in the art to substitute hinges, as taught by Scally, for the hinges of Moon as modified, in order to allow the upper portion to serve as a table when open (as suggested by par. 18-19 of Scally).  
Claims 9-10 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (20200017277), Sullivan (20180009576), Tanimoto (20030157284) & Scally (20160135559) in view of Touchton (10712070).  
Regarding claims 9 & 19, Moon as modified teach(es) the structure substantially as claimed, including an upper portion (20) having a top surface (i.e., top surface of 211); but fail(s) to teach a cutting board.  However, Touchton teaches the inclusion, in a top surface (36) of an upper portion (30), of a cutting board (98) that is positioned within a recess in a first upper wall (31).  It would have been obvious to one of ordinary skill in the art to add a recessed cutting board, as taught by Touchton, to the upper portion of Moon as modified, in order to facilitate chopping and slicing of the contents of the cooler (e.g., fruits, vegetables).  
Regarding claim 10, Touchton additionally teaches making a cutting board from wood (col. 8, line 51).  It would have been obvious to one of ordinary skill in the art to make the cutting board of Moon as modified from wood, as taught by Touchton, in order to reduce cost.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moon (20200017277), Sullivan (20180009576), Tanimoto (20030157284), Scally (20160135559) & Touchton (10712070) in view of Guzman (20170027314).  Moon as modified teach(es) the structure substantially as claimed, including a cutting board (98 of Touchton) mounted in a recess (50 of Touchton) formed in a first upper wall (211 of Moon); but fail(s) to teach flush-mounting a cutting board.  However, Guzman teaches flush-mounting (par. 26) a cutting board (117) in a planar member (101).  It would have been obvious to one of ordinary skill in the art to make the cutting board of Moon as modified flush-mounted, as taught by Guzman, in order to improve the aesthetics of the insulating apparatus by providing the upper portion with a cleaner, more finished appearance.  
Claims 12 & 18 are alternately rejected, along with claim 13, under 35 U.S.C. 103 as being unpatentable over Moon (20200017277), Sullivan (20180009576), Tanimoto (20030157284), Scally (20160135559), Touchton (10712070) & Guzman (20170027314) in view of Plummer (6398272).  Moon as modified teach(es) the structure substantially as claimed, including a pair of locking means (40) each comprising a handle member (41) coupled to a side portion (113a, 114a) and a corresponding locking member (42) extending from a side surface (Figs. 3 & 6-8) of the upper portion (20); but arguably fail(s) to teach locking members that are pins engaged by rotatable handle members.  However, Plummer teaches locking means (11, 13) comprising a rotatable handle member (13) configured to rotate and engage with (Fig. 2 & col. 4, lines 54-65) a corresponding locking member (11) comprising a pin (11).  It would have been obvious to one of ordinary skill in the art to substitute locking means, as taught by Plummer, for each of the locking means of Moon as modified, in order to selectively secure the upper portion in the closed position, and because such an outcome would have been a predictable result of such a substitution of one known locking means for another.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murphy (20070163475), Hoffman (5549052), & Hoffman (5597199) teach a plurality of hinge members configured to maintain a generally horizontal orientation of a top surface of an upper portion as it moves from the closed position to the open position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637


    
        
            
    

    
        1 The ordinary meaning of “handle” is “A part that is held or controlled with the hand.”  Webster’s II Dictionary 325 (3d ed. 2005).  Members 41 of Moon are plainly parts capable of being “held or controlled with the hand.”  The examiner submits that 41 of Moon can therefore be reasonably characterized as “handle members.”